MEMORANDUM **
Corey Coleman Gray, a California state prisoner, appeals pro se the district court’s partial summary judgment and judgment following a jury trial in his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
To analyze Gray’s contentions regarding his jury trial, we would need to review the trial transcripts. Because Gray has failed to produce the transcripts, we dismiss this appeal for failure to comply with Fed. R.App. P.- 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
All pending motions have been considered and are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.